                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
                                                )
                              Plaintiff,        )
                                                )
                      v.                        )    No. 3:19-CR-48-TAV-HBG
                                                )
ERIC HOUSTON,                                   )
                                                )
                              Defendant.        )
                                                )

                          ORDER OF COMMITMENT FOR
                      MENTAL EXAMINATION AND EVALUATION

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Judge,

as may be appropriate. This case is before the undersigned on Defendant’s Motion for Mental

Health Evaluation [Doc. 15], filed on May 2, 2019.1 The parties appeared before the undersigned

on May 21, 2019 for a hearing on the pending motion. Assistant United States Attorney Alan Kirk

appeared on behalf of the Government. Attorney Norman McKellar appeared on behalf of

Defendant, who was also present.

       In his motion, Defendant requests to receive a psychological evaluation by the Board of

Prisons pursuant to 18 U.S.C. § 4241 to determine his competency to proceed in this case. Defense

counsel expresses concern that Defendant may be suffering from a mental disease or defect that

renders him unable to understand the nature and consequences of the proceedings against him or

to properly assist in his defense. At the May 21 hearing, Mr. McKellar stated that he had requested


       1
       Defendant also filed a pro se Motion to Appoint/Replace Counsel [Doc. 16] on May 20,
2019. However, this motion will be held in abeyance pending the ordered evaluation.
records pertaining to Defendant’s mental health treatment relating to potentially bipolar disorder

or schizophrenia. Mr. McKellar stated that his own personal interactions with the Defendant cause

him to be concerned about the Defendant’s ability to assist with his own defense, and that he

believes that Defendant is in need of a competency evaluation. AUSA Kirk stated that the

Government did not object to a competency evaluation.

       Based upon the information presented at the hearing, the Court finds that reasonable cause

exists to believe that the Defendant may presently be suffering from a mental disease or defect that

renders him mentally incompetent to the extent that he is unable to understand the nature and

consequences of the proceedings against him or to assist properly in his defense. The Court

concludes that reasonable cause exists to warrant a mental examination under 18 U.S.C. § 4241(a).

Accordingly, the Court GRANTS Defendant’s motion [Doc. 15] to undergo a competency

evaluation. It is hereby ORDERED, pursuant to Title 18, Sections 4241(b), 4247(b), and 4247(c),

of the United States Code, as follows:

               (1) The Defendant shall remain in custody to await designation for
               confinement in a suitable facility for the purpose of conducting a
               psychiatric and/or psychological examination by one or more
               licensed or certified psychiatric and clinical psychologists. After
               designation of the facility is received, the Defendant shall be
               transported by the United States Marshals Service to such facility.

               (2) The purpose of the evaluation shall be for one or more licensed
               or certified psychiatrists and/or clinical psychologists to conduct
               psychiatric and psychological examinations of the Defendant for the
               purpose of determining whether the Defendant is suffering from a
               mental disease or defect rendering him mentally incompetent to the
               extent that he is unable to understand the nature and consequences
               of the proceedings against him or to assist properly in his defense,

               (3) Pursuant to Rule 12.2(c), the Defendant is to submit to such
               examinations as ordered above.

               (4) The Defendant shall be given any necessary medications if
               determined appropriate by the medical staff at the facility.

                                                 2
(5) The examiner and/or examiners designated to conduct such
examinations shall, pursuant to Title 18, United States Code, Section
4247(c), file with the Court, as soon as possible after the completion
of such examinations, a report of their examinations with copies
provided to counsel for the Defendant and counsel for the United
States, and said report shall include:

    (a) the Defendant’s history and present symptoms;

    (b) a description of the psychiatric, psychological and
    medical tests that were employed and their results;

    (c) the examiner’s findings;

    (d) the examiner’s opinions as to diagnosis and prognosis,
    and

    (e) the examiner’s opinion as to whether the Defendant is
    suffering from a mental disease or defect rendering him
    mentally incompetent to the extent that he is unable to
    understand the nature and consequences of the proceedings
    against him or to assist properly in his defense.

(6) Pursuant to Title 18, Section 4247(b), of the United States Code,
the Defendant shall be committed to the custody of the Attorney
General for the purpose of such examinations for a reasonable
period of time not to exceed THIRTY (30) DAYS, unless otherwise
ordered by the Court.

(7) The Defendant shall be FORTHWITH RETURNED to the
custody of the United States Marshal immediately following the
completion of the evaluation or the expiration of the thirty (30) day
period, or any reasonable extension of that time period, whichever
is sooner.

(8) A competency hearing and/or status conference is set for August
23, 2019, at 11:00 a.m. If the Defendant has returned and the Court
has received the forensic report prior to this time, the Court may
schedule a competency hearing on an earlier date. If the Defendant
has not returned or the Court has not received the forensic report by
this date, then the matter will proceed as a status conference.

(9) The United States Marshal shall notify the Clerk of the Court
and the undersigned’s office promptly when the Defendant returns
to this jurisdiction from the mental evaluation. If the Defendant has

                                   3
returned in time, the marshals shall bring him to the August 23,
2019 competency hearing.

(10) Because of the length of time necessary to evaluate the
Defendant, the Defendant’s June 25, 2019 trial date and all other
related deadlines are CANCELLED, to be reset upon his return to
the district, if he is found competent. All the time during which the
Defendant is undergoing a mental examination for competency, 18
U.S.C. § 3161(h)(1)(A), along with a reasonable time for
transportation to and from such examination, 18 U.S.C. §
3161(h)(1)(F), is fully excludable under the Speedy Trial Act.

(11) The Clerk of Court is DIRECTED to serve copies of this order
on counsel of record and to serve three certified copies on the United
States Marshals Service.

IT IS SO ORDERED.

                               ENTER:




                               United States Magistrate Judge




                                  4
